Per Curiam.
The board of elections -were within then rights when they reconsidered their original determination and rejected the petition. This ruling cast on the appellants the burden of establishing that the petition contained the required number of valid signatures. It was conceded upon the argument that this was not established by the record before us. The record does contain affirmative proof tending to support the ruling of the board.
The orders should be affirmed.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
In McDonnell proceeding: Order unanimously affirmed.
In Nagler proceeding: Order unanimously affirmed.